!:f; -   Q   ,,,   -.~l

         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                     UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                     V,                                     (For Offenses Committed On or After November 1, 1987)


                                 Esteban Rosas-Rodriguez                                    Case Number: 3:19-mj-24187

                                                                                            Lupe C Rodriguez
                                                                                            Defendant's Atton y


     REGISTRATION NO. 9086 2298                                                                                           FILED
     THE DEFENDANT:                                                                                                       OCT 16 2019
      IXl pleaded guilty to count( s) 1 of Complaint
             •       was found guilty to count( s)
                     after a plea of not guilty.
                                                                                              '
                                                                                                             ...
                                                                                                     , U.S. DISTRICT COURT
                                                                                            SOUTHERN DIST'"~~~--•··---··••
                                                                                                                      DEPUTY
                     Accordingly, the defendant is adjudged guilty of such count(s), which mvolve the followmg offense(s):
     Title & Section                              Nature of Offense                                                           Cimnt Number{s)
     8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                 1
             •       The defendant has been found not guilty on count( s)
                                                                                         -------------------
             •       Count(s)
                                ------------------
                                                                                             dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                              \/
                                             ,••, TIME SERVED                            • _________ days
             IXl     Assessment: $10 WAIVED IXl Fine: WAIVED
             IXl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the     defendant's possession at the time of arrest upon their deportation or removal.
             D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special. assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify tJ;~ court and
                                                                                                                                                        :1
     United States Attorney of any material change in the defendant's economic circumstances.               Ji;
                                                                         ,·       ,··)                                                                  J
                                     I   i
                                         I                _!     /
                                                                     /        I           Wednesday, October 16, 2019
                                                                                                                                                         II
                                I/ ' /6,/I [l1.·.1
                                                                                          Date of Imposition of Sentence

                            I    I            I
                                              '
     Received ,/             A""'--'··/ ·· } ,,_.,// (
                          DUSM      /     I                                               ~ ~ A R R Y M KWlliEN
                                             •,j                                          UNITED STATES MAGISTRATE JUDGE
                                              ,'/:


     Clerk's Office Coty                                                                                                               3: 19-mj-24187
